DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Claim Interpretation
Regarding limitations recited in claims 18-37, which are directed to a manner of operating the disclosed liquid dispenser, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-25 and 27-37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pelc et al. (USP 6,203,759 B1).
Regarding claim 18, Pelc discloses a liquid dispenser (Fig. 7) comprising:
(see: plurality of micro dispensers 212); and
an air handler comprising:
a manifold configured to connect to a pump, wherein the manifold comprises a single gas-line within the manifold which splits into one or more lines within the manifold, each line to supply a separate dispense head of the plurality of dispense heads with gas (see: single distribution tube 234 that splits into a plurality of sections 236 within the housing of the robot 238); and
a plurality of independently controllable valves configured to selectively divert gas between the pump and the plurality of dispense heads (see: plurality of solenoid valves 242);
wherein the liquid dispenser is configured to move to carry out pipetting operations on samples and solutions stored in one or more receptacles (see: microtiter plates 111, 112), wherein the plurality of dispense heads are configured to have vertical motion relative to a mounted portion of the liquid dispenser, wherein a dedicated vertical motion motor controls the vertical position of the plurality of dispense heads relative to the mounted portion (see: three axis robot 238).
Regarding claim 19, Pelc further discloses the liquid dispenser has more than two dispense heads (Fig. 7, see: plurality of micro dispensers 212).
(C14/L53-65, see: optical based coordination of the three axis robot 238 movement).
Regarding claim 21, Pelc further discloses the manifold is configured to divert gas to more than two dispense heads (Fig. 7, see: distribution tube 234 that splits into a plurality of sections 236).
Regarding claim 22, Pelc further discloses a second valve configured to control operations of one of the plurality of dispense heads including controlling when to reduce pressure in the dispense head, thereby causing a sucking operation, or to increase pressure in the dispense head, thereby causing a dispense operation (Fig. 7, see: pressure relief valve 230).
Regarding claim 23, Pelc further discloses the second valve is spatially separated from the manifold (Fig. 7, see: pressure relief valve 230).
Regarding claim 24, Pelc further discloses the liquid dispenser is configured to move in at least one degree of translational freedom (Fig. 7, see: three axis robot 238).
Regarding claim 25, Pelc further discloses the pump, wherein the pump is directly connected to only the manifold (Fig. 7, see: pressure control system 218).
Regarding claim 27 Pelc further discloses each pipette tip is removable from the corresponding pipette tip connection (Fig. 7, see: tips of the plurality of micro dispensers 212 are fully capable of being removed).
 a printed circuit board configured to send signals related to valve control (Fig. 7, see: system controller 224 and flow sensor 244).
Regarding claim 29 Pelc further discloses the gas is air (Fig. 7, see: pressure control system 218).
Regarding claim 30, Pelc discloses a liquid dispenser (Fig. 7) comprising:
a plurality of dispense heads, each dispense head configured to connect to a pipette tip extending along a vertical direction when mounted (see: plurality of micro dispensers 212);
a plurality of valves, each valve of the plurality of valves associated with a corresponding dispense head of the plurality of dispense heads and configured to control operations of the corresponding dispense head of the plurality of dispense heads including controlling when to reduce pressure, thereby causing a sucking operation, or to increase pressure, thereby causing a dispense operation (see: plurality of solenoid valves 242); and
a manifold configured to divert gas from a gas source to the plurality of valves, each valve of the plurality of valves configured to be in communication with the manifold, wherein the manifold comprises a single gas-line within the manifold which splits into one or more lines within the manifold, each line to supply gas to a separate valve of the plurality of valves (see: single distribution tube 234 that splits into a plurality of sections 236 within the housing of the robot 238),
wherein the liquid dispenser is configured to move to carry out pipetting operations on samples and solutions stored in one or more receptacles (see: microtiter plates 111, 112), wherein the plurality of dispense heads are configured to have vertical motion relative to a mounted portion of the liquid dispenser, wherein a dedicated vertical motion motor controls the vertical position of the plurality of dispense heads relative to the mounted portion (see: three axis robot 238).
Regarding claim 31, Pelc further discloses the liquid dispenser has more than two dispense heads (Fig. 7, see: plurality of micro dispensers 212).
Regarding claim 32, Pelc further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (C14/L53-65, see: optical based coordination of the three axis robot 238 movement).
Regarding claim 33, Pelc further discloses a channel connects a line of the manifold and a valve of the plurality of valves, wherein the channel comprises a tube (Fig. 7, see: plurality of sections 236).
Regarding claim 34, Pelc further discloses each valve is spatially separated from the manifold (Fig. 7, see: plurality of solenoid valves 242).
Regarding claim 35 Pelc further discloses each pipette tip is removable from a pipette tip connection of a dispense head of the plurality of dispense heads (Fig. 7, see: tips of the plurality of micro dispensers 212 are fully capable of being removed).
Regarding claim 36 Pelc further discloses the plurality of dispense heads are movable in the vertical direction (Fig. 7, see: three axis robot 238).
Regarding claim 37 Pelc further discloses the gas is air (Fig. 7, see: pressure control system 218).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 18-21 and 24-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marouiss et al. (US 2001/0048899 A1, cited in IDS filed 08/05/2019).
Regarding claim 18, Marouiss discloses a liquid dispenser (Fig. 25) comprising:
a plurality of dispense heads, each having one pipette tip connection configured to accept one pipette tip extending along a vertical direction when mounted (see: plurality of dispense elements 3108); and
an air handler comprising:
a manifold configured to connect to a pump, wherein the manifold comprises a gas-line which splits into one or more lines within the manifold, each line to supply a separate dispense head of the plurality of dispense heads with gas (see: plurality of aspirating tubes 3114 and plurality of dispensing tubes); and
a plurality of independently controllable valves configured to selectively divert gas between the pump and the plurality of dispense heads (see: plurality of valves 3113);
wherein the liquid dispenser is configured to move to carry out pipetting operations on samples and solutions stored in one or more receptacles (Fig. 29, see: microplate 3406), wherein the plurality of dispense heads are configured to have vertical motion relative to a mounted portion of the liquid dispenser, wherein a dedicated vertical motion motor controls the vertical position of the plurality of (Fig. 29, see: movement along z-axis).
Marouiss does not explicitly disclose the gas-line is a single gas-line disposed within the manifold.
Marouiss further discloses an alternate embodiment (Fig. 27) comprising a single dispense tube (3209) configured to enter the dispense manifold (3206) and split into a plurality of tubes to feed a plurality of dispense elements (3208).  It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the device disclosed by Marouiss, into the alternate embodiment configuration taught by Marouiss, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one of ordinary skill in the art, at the time of invention, would have been led by the cited prior art to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).
Regarding claim 19, Marouiss further discloses the liquid dispenser has more than two dispense heads (Fig. 25, see: plurality of dispense elements 3108).
Regarding claim 20, Marouiss further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (Fig. 38, see: imaging device 3932 configured for position control).
(Fig. 25, see: plurality of aspirating tubes 3114 and plurality of dispensing tubes).
Regarding claim 24, Marouiss further discloses the liquid dispenser is configured to move in at least one degree of translational freedom (Fig. 29, see: movement along x, y, and z-axis).
Regarding claim 25, Marouiss further discloses the pump, wherein the pump is directly connected to only the manifold (Fig. 25, see: plurality of syringe pumps).
Regarding claim 26, Marouiss further discloses a scanner configured to scan information from one or more of a sample tube, a reagent holder, or a microfluidic cartridge (Fig. 18, see: barcode reader 2120).
Regarding claim 27 Marouiss further discloses each pipette tip is removable from the corresponding pipette tip connection (Fig. 25, see: nozzles 3126 are fully capable of being removed).
Regarding claim 29 Marouiss further discloses the gas is air (Fig. 25, see; pump 3104).
Regarding claim 30, Marouiss discloses a liquid dispenser (Fig. 25) comprising:
a plurality of dispense heads, each dispense head configured to connect to a pipette tip extending along a vertical direction when mounted (see: plurality of dispense elements 3108);
a plurality of valves, each valve of the plurality of valves associated with a corresponding dispense head of the plurality of dispense heads and configured to control operations of the corresponding dispense head of the plurality of dispense (see: plurality of valves 3113); and
a manifold configured to divert gas from a gas source to the plurality of valves, each valve of the plurality of valves configured to be in communication with the manifold, wherein the manifold comprises a gas-line which splits into one or more lines within the manifold, each line to supply gas to a separate valve of the plurality of valves (see: plurality of aspirating tubes 3114 and plurality of dispensing tubes),
wherein the liquid dispenser is configured to move to carry out pipetting operations on samples and solutions stored in one or more receptacles (Fig. 29, see: microplate 3406), wherein the plurality of dispense heads are configured to have vertical motion relative to a mounted portion of the liquid dispenser, wherein a dedicated vertical motion motor controls the vertical position of the plurality of dispense heads relative to the mounted portion (Fig. 29, see: movement along z-axis).
Marouiss does not explicitly disclose the gas-line is a single gas-line disposed within the manifold.
Marouiss further discloses an alternate embodiment (Fig. 27) comprising a single dispense tube (3209) configured to enter the dispense manifold (3206) and split into a plurality of tubes to feed a plurality of dispense elements (3208).  It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the device disclosed by Marouiss, into the alternate embodiment configuration taught by Marouiss, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary 
Regarding claim 31, Marouiss further discloses the liquid dispenser has more than two dispense heads (Fig. 25, see: plurality of dispense elements 3108).
Regarding claim 32, Marouiss further discloses a sensor that senses an interruption in vertical direction motion of one of the plurality of dispense heads (Fig. 38, see: imaging device 3932 configured for position control).
Regarding claim 33, Marouiss further discloses a channel connects a line of the manifold and a valve of the plurality of valves, wherein the channel comprises a tube (Fig. 25, see: tubing which couples each syringe pump 3112 to the plurality of valves 3113).
Regarding claim 34, Marouiss further discloses each valve is spatially separated from the manifold (Fig. 25, see: plurality of valves 3113).
Regarding claim 35 Marouiss further discloses each pipette tip is removable from a pipette tip connection of a dispense head of the plurality of dispense heads (Fig. 25, see: nozzles 3126 are fully capable of being removed).
Regarding claim 36 Marouiss further discloses the plurality of dispense heads are movable in the vertical direction (Fig. 29, see: movement along z-axis).
Regarding claim 37 Marouiss further discloses the gas is air (Fig. 25, see; pump 3104).
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s remarks directed towards Marouiss, while the prior art refers only to element 3206 of Figure 27 as a “manifold”, the analogous prior art structures for the instantly claimed “manifold” would additionally comprise element 3209, which is a single dispense tube which splits to feed each dispense element 3208.  Therefore, it is the position of the Examiner that the embodiment of Figure 27 teaches “a single gas-line within the manifold which splits into one or more lines within the manifold”, as instantly claimed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is generally well known to one having ordinary skill in the art that reducing the number of gas lines would have simplified the device and reduced cost.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Additionally, one of ordinary skill in the art, at the time of invention, would have been led by the cited prior .
. Regarding the Applicant’s remarks directed towards Pelc, the allegedly deficient structural particulars of the three-axis robot taught by Pelc are not necessary for the device disclosed by Pelc to anticipate the functional limitations further defining the instantly claimed “liquid dispenser”.  The disclosure of the microdispensers being coupled to a three axis robot in the device disclosed by Pelc would anticipate the amended claim limitations.
The limitation “wherein the plurality of dispense heads are configured to have vertical motion relative to a mounted portion of the liquid dispenser” would be anticipated by the prior art disclosure of the  three axis robot.  Any device without an analogous “mounted portion” would be incapable of motion in any direction since there would be no relative motion at all.  Additionally, the scope encompassed by a “mounted portion of the liquid dispenser” would include any portion of an analogous device which does not move (i.e. the power plug/source, the base/table/floor of the device).
The limitation “a dedicated vertical motion motor controls the vertical position of the plurality of dispense heads” would be anticipated by the prior art disclosure of the three axis robot.  There is no positive recitation of any additional motors in the instantly recited claims, and there is no recitation of any functional limitations requiring the capability of any movement outside of a vertical direction.  Assuming arguendo that the three axis robot only comprises a single motor, that single motor is capable of being used exclusively in to provide movement in a vertical direction, and therefore would anticipate the scope of the instantly recited claims.
For the above reasons, the previous grounds of rejection have been maintained.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797